UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 25, 2014 SPATIALIZER AUDIO LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-26460 95-4484725 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 53 Forest Avenue, First Floor Old Greenwich, Connecticut 06870 (Address of principal executive offices) Registrant's telephone number, including area code: (203) 542-0235 (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective April 25, 2014, Jeffrey E. Eberwein resigned from his position as a member of the board of directors of the Spatializer Audio Laboratories, Inc. (the “Company”) and as the President, Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer of the Company.The board of directors thanks Mr. Eberwein for his service. Mr. Hartley, a current director, was appointed, immediately following the effectiveness of Mr. Eberwein’s resignation, to the executive positions of President, Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer of the Company. Also effective April 25, 2014, each of William DeRosa and Hannah Bible were appointed to the Company’s board of directors to fill two of the vacancies on the board of directors.In addition, Mr. DeRosa was appointed Chairman of the board of directors. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPATIALIZER AUDIO LABORATORIES, INC. (Registrant) Date: April 30, 2014 By: /s/ Kyle Hartley Name: Kyle Hartley Title: President and CEO
